In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-295 CR

____________________


JOSEPH HUERELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 15196




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Joseph Huerell from a sentence pronounced
April 2, 2004, and the appellant's motion for extension of time to file notice of appeal,
filed August 4, 2004.  The motion for extension of time is DENIED, as the motion was
not filed within the time permitted under the rules of appellate procedure.  Tex. R. App.
P. 26.3(b).  The notice of appeal was filed with the trial court on June 30, 2004, more than
thirty days from the date sentence was imposed in open court.  The Court finds the notice
of appeal was not timely filed.  Tex. R. App. P. 26.2.  Olivo v. State, 918 S.W.2d 519 
(Tex. Crim. App. 1996).  It does not appear that appellant obtained an out-of-time appeal. 
The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the appeal
is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered August 26, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.